Citation Nr: 0713198	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-24 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative changes of the left 
elbow.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in June 2005 and 
November 2006 for additional development of the record.  

During his March 2007 Board hearing, the veteran presented 
testimony as to the issue of an increased evaluation for the 
service-connected ulnar neuropathy of the left elbow.  This 
claim is not part of the present appeal, and the Board refers 
this matter back to the RO for appropriate action.  

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  

The claim for increase on appeal is addressed in both the 
REASONS AND BASES and REMAND portions of this document.  

The matter of an increased rating higher than 20 percent for 
the service-connected left elbow degenerative changes is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The service-connected left elbow degenerative changes is 
shown to have been productive of a disability picture that, 
during flare-ups of pain, is manifested by a 40 percent 
decrease in movement that more closely commensurate to that 
of forearm flexion limited to 100 degrees and extension 
limited to 45 degrees.  



CONCLUSION OF LAW

The criteria for an initial 20 percent evaluation for the 
service-connected degenerative changes of the left elbow have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a including Diagnostic Codes 5010 and 5205-5209 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  See 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the RO's grant of service connection and 
assignment of an initial 10 percent evaluation for 
degenerative changes of the left elbow, from a March 2003 
rating decision, followed a favorable February 2003 Board 
decision.  The RO initially assigned an effective date of May 
1985 for this grant.  

In an August 2003 rating decision, however, the RO found the 
assignment of this effective date to be clearly and 
unmistakably erroneous and changed the effective date to 
December 2000.  The veteran did not initiate an appeal as to 
this determination, and the question of the effective date is 
not at issue here.  

Accordingly, the Board has considered all evidence from the 
pendency of this appeal and notes that, in May 2002, the 
first instance of private treatment during this period, the 
veteran lacked five degrees of extension, had full flexion, 
and exhibited pain ("more of an achiness") with pronation 
and supination of the left elbow.  

An August 2003 VA orthopedic examination revealed extension 
to 10 degrees and flexion to 130 degrees, but the examiner 
did not comment on whether there was objective evidence of 
painful motion, weakened movement, or functional loss due to 
pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.  

The veteran's November 2005 VA orthopedic examination 
similarly revealed extension to 10 degrees and flexion to 140 
degrees, with motion from 0 to 140 degrees noted to be 
normal.  In this instance, however, the examiner cited to 
pain, fatigue, weakness, lack of endurance, and 
incoordination of the left elbow.  

The X-ray studies showed mild to moderate arthritis of the 
left elbow.  The examiner described a "significant impact" 
on the veteran's life due to his left elbow injury and found 
that, during periods of the left elbow symptoms noted above, 
he would "have decreased range of motion, by about 40% of 
what he has when he is not in pain."  

At present, the veteran's left elbow disorder is evaluated at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under this section, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, under which 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, etc.).  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The Board has, however, also considered the provisions of 
Diagnostic Codes 5205-5209, concerning the elbow.  As the 
veteran is right-handed, as confirmed by his November 2005 VA 
examination, the criteria for a minor joint apply.  38 C.F.R. 
§ 4.69.  

Of particular interest to the Board is Diagnostic Code 5208.  
Under this section, a minimum 20 percent evaluation is 
assigned in cases of forearm flexion limited to 100 degrees 
and extension limited to 45 degrees.  This evaluation is 
assigned for both major and minor joints.  

The measurements shown upon VA examination in this case have 
indicated 10 degrees of flexion lost and 10 degrees of 
extension lost, well outside the findings indicated in 
Diagnostic Code 5208.  

At the same time, the VA doctor who examined the veteran in 
November 2005 noted that, during flare-ups of pain, weakened 
movement, excess fatigability, and incoordination, the 
veteran would have a 40 percent decrease in range of motion.  
See DeLuca v. Brown, supra.  This degree of decrease would 
relatively approximate the perimeters of these criteria for a 
20 percent evaluation.  

The Board also notes that there is no indication that the 
degree of functional impairment resulting in additional loss 
of motion, noted in the November 2005 VA examination report, 
is a relatively recent development.  

As described above, the earlier August 2003 VA examination 
did not address such symptoms as painful motion, weakened 
movement or functional loss due to pain, even though the 
veteran had previously been treated for pain symptoms.  

Overall, the evidence supports an initial 20 percent 
evaluation for the service-connected degenerative changes of 
the left elbow for the entire pendency of this appeal dating 
back to December 2000.  To this extent the appeal is granted.  

For reasons described in further detail hereinbelow, 
additional evidentiary development is needed prior to a 
determination on whether an even higher evaluation is 
warranted in this case.  



ORDER

An initial 20 percent evaluation for the service-connected 
degenerative changes of the left elbow for the entire period 
beginning in December 2000 is granted, subject to the 
regulations governing the payment of VA monetary benefits.  



REMAND

During his March 2007 hearing, the veteran appeared to 
indicate that he was in receipt of Social Security 
Administration (SSA) disability benefits.  Efforts thus need 
to be made to obtain medical records corresponding to this 
apparent grant of benefits.  38 C.F.R. § 3.159(c)(2); see 
also Baker v. West, 11 Vet. App. 163, 139 (1998).  

Also, as indicated, the veteran has presented testimony about 
his service-connected ulnar neuropathy of the left elbow, a 
separate matter not presently addressed on appeal, and he 
discussed worsening symptoms, including shooting pains, 
burning, grinding, numbness and "getting weaker."  The 
private medical records from February 2006 and February 2007 
also reflect that he has been receiving Cortisone injections 
of the left upper extremity.  

The veteran's increased complaints, along with the lack of 
clarity as to which symptoms are attributable to degenerative 
changes of the left elbow rather than the separate ulnar 
neuropathy disorder, suggest that the November 2005 VA 
examination cited above is no longer sufficiently 
contemporaneous and that a new examination addressing the 
severity and distinctions between these disorders is 
"necessary" under 38 U.S.C.A. § 5103A(d) prior to further 
Board action on the claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The SSA should be contacted and 
requested to provide all medical records 
associated with the veteran's reported 
grant of disability benefits.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
current severity of his degenerative 
changes of the left elbow.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, 
including left elbow range of motion 
studies and commentary as to the presence 
and extent of such symptoms as painful 
motion, weakened movement, additional 
symptoms upon flare-ups, and functional 
loss due to pain.  

To the extent possible, the examiner 
should attempt to distinguish the 
symptoms attributable to the degenerative 
changes of the left elbow from those due 
to the separate disorder of ulnar 
neuropathy.  If no such distinction can 
be made, the examiner should so state.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

3.  After completion of the above 
development, the veteran's claim for an 
increased rating in excess of 20 percent 
for the service-connected degenerative 
change of the left elbow should be 
readjudicated.  

If the determination remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


